NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ENRIQUE GOMEZ, AKA Enrique Gomez                No.    15-72483
Mejibar, AKA Enrique Gomezmejia, AKA
Oscar Lopez, AKA Enrique Menjivar               Agency No. A206-342-040
Gomez, AKA Gregory Sandoval,

                Petitioner,                     MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 15, 2022**
                                Pasadena, California

Before: SMITH,*** BADE, and LEE, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Brooks Smith, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
      Enrique Gomez, a native of El Salvador, petitions for review of the Board of

Immigration Appeals’ (BIA) order affirming the Immigration Judge’s decision to

order his removal from the United States. We have jurisdiction under 8 U.S.C.

§ 1252(a). We review questions of law de novo and questions of fact for substantial

evidence. Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014). We deny the petition

for review.

      Gomez originally applied for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). In petitioning this court, Gomez

challenges only the BIA’s denial of asylum. Because Gomez has not challenged

denials of withholding of removal or CAT protection, we need not reach those

claims. See Aguilar-Ramos v. Holder, 594 F.3d 701, 703 n.1 (9th Cir. 2010)

(recognizing waiver of issues not appealed).

      Noncitizens may be granted asylum if they have “suffered past persecution or

. . . ha[ve] a well-founded fear of future persecution.” 8 C.F.R. § 1208.13(b). To be

eligible because of past persecution, a noncitizen applicant must establish that he has

“suffered persecution in the past in the applicant’s country of nationality . . . on

account of race, religion, nationality, membership in a particular social group, or

political opinion, and is unable or unwilling to return to, or avail himself . . . of the

protection of, that country owing to such persecution.” Id. § 1208.13(b)(1); see also

Nava v. I.N.S., 217 F.3d 646, 655–56 (9th Cir. 2000).


                                           2
      Substantial evidence supports the BIA’s conclusion that Gomez did not

establish past persecution. Gomez has never been harmed or threatened in El

Salvador. The murder of his children’s mother does not compel a finding of past

persecution because there is no evidence that her murder was directed against

Gomez, see Sumolang v. Holder, 723 F.3d 1080, 1084 (9th Cir. 2013), and her

murder occurred two years after Gomez arrived in the United States, see Tamang v.

Holder, 598 F.3d 1083, 1091–92 (9th Cir. 2010). Moreover, the threat received by

Gomez’s son does not constitute persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (characterizing “unfilled threats” as “harassment rather than

persecution”).

      Gomez contends the BIA erred by failing to consider whether he is a member

of a particular social group, and that failure necessitates remand. But Gomez is

mistaken; one’s membership in a particular social group does not entitle that person

to asylum absent persecution or a well-founded fear of future persecution. Because

substantial evidence supports the conclusion that Gomez was not persecuted, no

persecution could have taken place on account of his membership in a particular

social group. That the group may have been cognizable is of no moment. See I.N.S.

v. Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam) (“As a general rule courts and

agencies are not required to make findings on issues the decision of which is

unnecessary to the results they reach.”).


                                            3
      This leaves future persecution as Gomez’s only other avenue to asylum. To

be eligible for asylum because of a well-founded fear of future persecution, the

noncitizen must not be able to “avoid persecution by relocating to another part of the

applicant’s country of nationality . . . if under all the circumstances it would be

reasonable to expect the applicant to do so.” 8 C.F.R. § 1208.13(b)(2)(ii). The BIA

concluded that Gomez does not have a well-founded fear of persecution because he

did not establish that he would be unable to relocate within El Salvador. Gomez

does not challenge this dispositive conclusion. See Aguilar-Ramos, 594 F.3d at 703

n.1. We thus deny Gomez’s petition for review.

      DENIED.




                                          4